Separate appeals, as limited by appellants’ separate briefs, from so much of an order of the Supreme Court, Kings County, dated July 10, 1967, as, on respondents’ motion, set aside the *538jury verdict insofar as it was in their favor against appellants and granted a new trial to respondents as against appellants. Order reversed insofar as appealed from, without costs, motion denied and said parts of the verdict reinstated. In our opinion the jury did not render inconsistent verdicts. On the basis of the record presented we find that the award of $100 to plaintiff Odom was not inadequate. Christ, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.